PER CURIAM.
Kenneth Patterson seeks review of an order denying post conviction relief following an evidentiary hearing on four of the claims. We reverse the denial of relief associated with Patterson’s life sentences imposed as a prison releasee reoffender and as a habitual offender. Though the state conceded error in its response below, the order denying relief did not address this claim. We remand for resentencing as a prison releasee reoffender only, consistent with Grant v. State, 770 So.2d 655 (Fla.2000).
REVERSED and REMANDED.
GUNTHER, SHAHOOD and TAYLOR, JJ., concur.